Opinion issued March 13, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00706-CR
____________

ROSLYNN MICHELLE GARZA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 8
Harris County, Texas
Trial Court Cause No. 1107801



MEMORANDUM  OPINION
	Because no brief had been filed for appellant, on November 7, 2002 we
abated this appeal and ordered a hearing in the trial court.  Among the issues the trial
judge was to consider was whether appellant desired to prosecute the appeal.
	The trial court's findings and recommendations have been filed in this
Court.  They read, in pertinent part, as follows:
	On February 28, 2003, at 9:00 a.m. the trial court announced the
case in open court.

	Appellant and counsel appeared.

	Previously, counsel informed the court that his client freely and
voluntarily wished to dismiss her appeal.

	The appellant, in open court, signed a motion to dismiss that was
also signed by counsel.  The motion is attached to these findings.

	The trial court concludes that Appellant has freely and voluntarily
moved to dismiss her appeal.  The trial court recommends the
Court of Appeals grant the motion.

	Accordingly, we order the appeal reinstated.  The motion to dismiss the
appeal was attached to the trial court's findings, and it complies with Rule 42.2(a) of
the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.2(a).  We have not
yet issued a decision.  Accordingly, the appeal is dismissed.
	The clerk of this Court is directed to issue the mandate immediately.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).